Continuing Abatement Order filed December 31, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00661-CR
                              NO. 14-19-00662-CR
                              NO. 14-19-00663-CR
                                   ____________

                         EX PARTE JAMIN STOCKER


                    On Appeal from the 248th District Court
                            Harris County, Texas
              Trial Court Cause No. 1643380, 1643381, & 1643382

                   CONTINUING ABATEMENT ORDER

      Appellant is pro se. On August 16, 2019, appellant timely filed a notice of
appeal from the denial of his pretrial petition for writ of habeas corpus. On October
24, 2019, this court directed the trial court to conduct a hearing in this case to
determine whether appellant desires to prosecute his appeals, and, if so, whether
appellant is indigent and, thus entitled to a free record and appointed counsel on
appeal. Our order required the trial court to see that a record of the hearing was
made, make findings of fact and conclusions of law, and order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. The transcribed record of the hearing and the trial court’s
findings and conclusions were to have been filed with the clerk of this court on or
before November 25, 2019. The ordered items were not filed. On November 26,
2019, this court sent a follow-up letter requesting the record and findings. As of
this date, nothing has been filed.

      We order the trial court to determine:

           1. Whether appellant desires to prosecute his appeals; and, if so,

           2. Whether appellant is indigent and entitled to appointed counsel on
                appeal.

If the trial court finds that appellant desires to prosecute his appeals, is indigent and
entitled to appointed counsel on appeal, we order the trial court to forward to the
clerk of this court a supplemental clerk’s record containing those findings and an
order, if any, appointing appellate counsel. We order the trial court to complete this
process and forward the requested items within ten (10) days of the date of this
order.

         Additionally, we order the trial court to see that a transcribed record of the
hearing held August 13, 2019, is filed with the clerk of this court within ten (10)
days of the date of this order.

      The appeals remain abated, treated as closed cases, and removed from this
court’s active docket. The appeals will be reinstated on this court’s active docket
when the trial court’s findings and recommendations are filed in this court. The
court also will consider an appropriate motion to reinstate the appeals filed by
either party.
                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.